Exhibit PAN AMERICAN SILVER DELIVERS RECORD EARNINGS AND OPERATING CASH FLOWS FOR FIRST QUARTER 2008 (All amounts in US dollars unless otherwise stated) Vancouver, B.C. – May 13, 2008 – Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) today reported unaudited financial and operating results for the first quarter ended March 31, 2008.The Company also provided an update on production, operations and an outlook for the balance of 2008 for all eight of its operating and development properties. Geoff
